Exhibit 10.1 AMENDMENT AND EXCHANGE AGREEMENT This Amendment and Exchange Agreement (this “ Agreement ”) is made as of the th day of April, 2017 by and between, Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”) and the holder identified on the signature page hereto (“ Investor ”). Capitalized terms not defined herein shall have the meaning as set forth in the Initial Exchange Agreement (as defined below). R E C I T A L S A. On October 31, 2014, the Company and Interpace Diagnostics, LLC issued a Non-Negotiable Subordinated Secured Promissory Note (the “ Original Note ”) to RedPath Equityholder Representative, LLC (the “ Original Investor ”) with an aggregate principal amount currently outstanding of $9,336,250.00. B. On March 23, 2017, the Investor purchased the Original Note and, pursuant to that certain Exchange Agreement, dated as of March 22, 2017, by and between the Company and the Investor (the “ Initial Exchange Agreement ”), exchanged the Original Note for (x) a senior secured convertible note with an aggregate initial principal amount of $5,321,662.50 (the “ Convertible Note ”) and (y) a senior secured note, with an aggregate initial principal amount of $3,547,775.00 (the “ Senior Note ”). C. The Company and the Investor desire to enter into this Agreement, pursuant to which, among other things, the Company and the Investor shall exchange such aggregate principal of the Senior Note as set forth on the signature page hereto (the “ Exchange Note ”) for a senior secured convertible note in the form attached hereto as Exhibit A (which, is identical in all material respects to the Convertible Note, but with an initial conversion price as set forth on the signature page attached hereto), with an aggregate principal amount equal to the aggregate principal of the Exchange Note (the “ New Exchanged Convertible Note ”), convertible into Common Stock (as defined below) in accordance therewith (the New Exchanged Convertible Note as converted, the “ New Exchanged Conversion Shares ”, and together with the New Exchanged Convertible Note, the “ New Exchanged Securities ”). D. The exchange of the Exchange Note for the New Exchanged Convertible Note is being made in reliance upon the exemption from registration provided by Section 4(a)(2) of the Securities Act of 1933, as amended (the “ Securities Act ”). A G R E E M E N T 1. Exchange . Subject to the satisfaction (or waiver) of the conditions set forth in Sections 5 and 6 below, on the Closing Date (as defined below) the Investor shall, and the Company shall, pursuant to Section 4(a)(2) of the Securities Act, exchange the Exchange Note for the New Exchanged Convertible Note. At the Closing (as defined below), the following transactions shall occur (such transactions in this Section1.1 to 1.5, the “ Exchange ”): 1.1 Delivery . In exchange for the Exchange Note, the Company shall deliver or cause to be delivered to the Investor the New Exchanged Convertible Note. As of the Closing Date, all of the Investor’s rights under the Exchange Note shall be extinguished. 1.2 Other Documents . The Company and the Investor shall execute and/or deliver such other documents and agreements as are customary and reasonably necessary to effectuate the Exchange. No Additional Consideration . The New Exchanged Convertible Note shall be issued to the Investor in exchange for the Exchange Note without the payment of any additional consideration. 1.4 Closing . Upon confirmation that the conditions to closing specified in this Agreement have been satisfied or duly waived by the Investor or the Company, as applicable, the closing of the Exchange (the “ Closing ”) shall occur on the date hereof or such other date as is mutually acceptable to the Investor and the Company (the“ Closing Date ”). 1.5 Amendments ; Ratification . (a) Initial Exchange Agreement Amendments . Effective as of the Closing Date, the Initial Exchange Agreement is hereby amended as follows: (i)The defined term “Exchanged Convertible Note” is hereby amended to include the New Exchanged Convertible Note. (ii)The defined term “Exchanged Conversion Shares” is hereby amended to include the New Exchanged Conversion Shares. (iii)The defined term “Agreement” is hereby amended to include this Agreement. (iv)Section 1.5 of the Initial Exchange Agreement is hereby amended and restated as follows: At such time (the “ Release Date ”) as the Exchanged Non-Convertible Note and the New Exchanged Convertible Note (as defined in that certain Amendment and Exchange Agreement, dated, March 30, 2017), in the aggregate, has less than $1,596,498.75 in aggregate principal amount outstanding, the Investor shall release its security interest arising pursuant to the Security Documents and the Guaranty. (b) Other Exchange Document Amendments . Effective as of the Closing Date, each of the other Exchange Documents (as defined in the Initial Exchange Agreement) are hereby amended as follows: (i)The defined terms “Exchanged Notes” and “Notes” are each hereby amended to include the New Exchanged Convertible Note. 2 (ii)The defined term “Exchange Agreement” is hereby amended to include this Agreement. (c) Ratification . The Company, on behalf of itself and each of its Material Subsidiaries (and as further acknowledged and agreed to by the Material Subsidiaries signatory hereto), hereby (i) acknowledges and agrees that the New Exchanged Convertible Notes shall constitute “Notes” under the Security Agreement (as defined in the Initial Exchange Agreement), each other Security Document (as defined in the Initial Exchange Agreement) and the Guaranties, (ii) reaffirms the Obligations (as defined in the Security Agreement) and the Guaranteed Obligations (as defined in the Guaranties), in each case which, for the avoidance of doubt, shall include all amounts outstanding under the New Exchanged Convertible Notes) and (iii) further ratifies and reaffirms the validity and enforceability of the Guaranties and all of the Liens heretofore granted, pursuant to and in connection with the Security Agreement, any other Security Document, the Guaranties and/or the Notes (as defined in the Security Agreement, as amended hereby, which, for the avoidance of doubt, includes the New Exchanged Convertible Notes), to Hudson Bay Master Fund Ltd., in its capacity as a holder of such Notes, as collateral security for the Obligations in accordance with their respective terms and (z) acknowledges that all of such Liens and all Collateral (as defined in the Security Agreement) heretofore pledged as security for such Obligations, continue to be and remain collateral for such Obligations from and after the date hereof. 2. Company Representations and Warranties . As of the date hereof and as of the Closing Date: 2.1 Organization and Qualification . The Company and each of its Material Subsidiaries are entities duly organized and validly existing and in good standing under the laws of the jurisdiction in which they are formed, and have the requisite power and authorization to own their properties and to carry on their business as now being conducted and as presently proposed to be conducted. The Company and each of its Material Subsidiaries is duly qualified as a foreign entity to do business and is in good standing in every jurisdiction in which its ownership of property or the nature of the business conducted by it makes such qualification necessary, except to the extent that the failure to be so qualified or be in good standing would not have a Material Adverse Effect. As used in this Agreement, “ Material Adverse Effect ” means any material adverse effect on (i) the business, properties, assets, liabilities, operations (including results thereof), condition (financial or otherwise) or prospects of the Company and its Subsidiaries, taken as a whole, or (ii) the transactions contemplated hereby or in any of the other Exchange Documents (as defined below) or (iii) the authority or ability of the Company and its Material Subsidiaries to perform any of their respective obligations under any of the Exchange Documents (as defined below). “ Subsidiaries ” means any Person in which the Company, directly or indirectly, (I) owns any of the outstanding capital stock or holds any equity or similar interest of such Person or (II) controls or operates all or any part of the business, operations or administration of such Person, and each of the foregoing, is individually referred to herein as a “
